UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 07/31/2009 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS HEALTH CARE FUND ( Class A, B, C and I ) FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Health Care Fund July 31, 2009 (Unaudited) Common Stocks96.8% Shares Value ($) Biotechnology35.6% Acorda Therapeutics 17,060 a 430,936 Alexion Pharmaceuticals 18,160 a 799,948 Amgen 19,010 a 1,184,513 Amylin Pharmaceuticals 8,110 a 119,298 Array BioPharma 17,400 a,b 66,120 Biogen Idec 2,480 a 117,924 BioMarin Pharmaceutical 23,560 a,b 386,620 Celgene 11,850 a 674,976 Cephalon 4,950 a,b 290,317 Exelixis 14,200 a 75,970 Gilead Sciences 22,050 a 1,078,906 Human Genome Sciences 17,630 a,b 252,109 Illumina 4,540 a,b 164,076 Incyte 28,340 a 147,368 Life Technologies 15,720 a 715,732 MAP Pharmaceuticals 11,080 a,b 112,905 Medivation 5,570 a,b 137,858 Myriad Genetics 4,740 a 129,971 Myriad Pharmaceuticals 1,185 a 5,771 Onyx Pharmaceuticals 4,850 a 174,212 OSI Pharmaceuticals 3,810 a 128,740 Pharmasset 8,184 a 125,952 Qiagen 6,770 a,b 128,359 Regeneron Pharmaceuticals 8,800 a 188,672 Rigel Pharmaceuticals 17,240 a 143,609 Vertex Pharmaceuticals 21,720 a 782,137 Distributors.5% AmerisourceBergen 6,170 Drug Retail1.2% Walgreen 9,460 Managed Health Care5.4% Aetna 8,260 222,772 CIGNA 18,860 535,624 WellPoint 10,180 a 535,875 Medical Technology17.0% Baxter International 4,880 275,086 Boston Scientific 63,590 a 682,957 CardioNet 9,220 a 65,462 Covidien 22,200 839,382 Hospira 6,980 a 268,241 Mettler-Toledo International 1,790 a 150,467 NuVasive 6,710 a,b 277,727 St. Jude Medical 12,690 a 478,540 Thermo Fisher Scientific 11,380 a 515,286 Zimmer Holdings 11,446 a 533,384 Pharmaceutical20.0% Abbott Laboratories 5,310 238,897 Bayer, ADR 4,660 285,425 Bristol-Myers Squibb 33,800 734,812 Johnson & Johnson 8,550 520,609 King Pharmaceuticals 24,610 a 223,213 Merck & Co. 37,300 1,119,373 Pfizer 71,390 1,137,243 Roche Holding, ADR 5,390 212,043 Sanofi-Aventis, ADR 10,870 354,797 Services11.1% CVS Caremark 21,229 710,747 DaVita 2,520 a 125,244 Express Scripts 10,650 a 745,926 Icon, ADR 5,400 a 126,900 Medco Health Solutions 8,840 a 467,282 MEDNAX 2,700 a 125,145 Universal Health Services, Cl. B 6,490 360,909 Specialty Pharmaceuticals6.0% AMAG Pharmaceuticals 4,530 a 205,707 Auxilium Pharmaceuticals 12,150 375,799 Mylan 18,770 a,b 247,576 Shire, ADR 2,860 128,157 Teva Pharmaceutical Industries, ADR 9,090 484,861 Total Common Stocks (cost $20,185,821) Other Investment2.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $538,000) 538,000 c Investment of Cash Collateral for Securities Loaned6.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $1,434,543) 1,434,543 c Total Investments (cost $22,158,364) 105.0% Liabilities, Less Cash and Receivables (5.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At July 31, 2009, the total market value of the fund's securities on loan is $1,401,992 and the total market value of the collateral held by the fund is $1,434,543. c Investment in affiliated money market mutual fund. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $22,158,364. Net unrealized appreciation on investments was $3,104,051 of which $3,422,909 related to appreciated investment securities and $318,858 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic 22,792,404 497,468 - Mutual Funds 1,972,543 - - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds  Dreyfus Health Care Fund By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 By: /s/ James Windels James Windels Treasurer Date: September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
